Case 2:15-cv-06076-MCA-MAH Document 390-2 Filed 09/30/19 Page 1 of 16 PageID: 6799




                           EXHIBIT 2
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page1 2ofof1516PageID:
                                                                            PageID:1866
                                                                                    6800




   NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


    SECURITIES AND EXCHANGE
    COMMISSION,
                 Plaintiff,

                  v.                                            Civil Action No. 16-845

    EVGENII ZAVODCHIKOV, et al.,                                      OPINION

                       Defendants.



   ARLEO, UNITED STATES DISTRICT JUDGE

          THIS MATTER comes before the Court upon application by Plaintiff Securities and

   Exchange Commission (“the Commission”) for entry of default judgment against Defendants

   Evegenii Zavodchiko (“Zavodchiko”), Andrey Bokarev (“Bokarev”), Radion Panko (“Panko”),

   Natalia Andreevna Alepko (“Alepko”), Anton Maslov (“Maslov,” or when referenced together

   with Zavodchiko, Bokarev, Panko, and Alepko, “Individual Defendants”), Extra Trading

   Company, Green Road Corporation, and Solar Line Inc. (together with Extra Trading Company

   and Green Road Corporation “Entity Defendants,” or when referenced together with all Entity

   Defendants and Individual Defendants, “Defendants”), for failure to answer pursuant to Federal

   Rule of Civil Procedure 55(b)(2). ECF No. 44. For the reasons set forth herein, the motion is

   GRANTED.

     I.   FACTS AND PROCEDURAL HISTORY

          This action arises from an alleged international fraudulent scheme operated and promoted

   by Defendants. Defendants perpetrated the scheme in concert with other individuals, who are



                                                 1
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page2 3ofof1516PageID:
                                                                            PageID:1867
                                                                                    6801




   named as defendants in a related enforcement action, S.E.C. v. Dubovoy, 15-cv-06076 (DNJ)

   (MCA). Compl. ¶ 1.

           Individual Defendants Zavodchiko, Bokarev, Panko, Alepko, and Maslov are all citizens

   and residents of Russia. Id. ¶¶ 14, 16, 17, 19, 21. Defendant Extra Trading is a corporation formed

   in the Seychelles. Id. ¶ 15. Defendant Green Road Corporation is a corporation formed in Belize.

   Id. ¶ 18. Defendant Solar Line Inc. is a corporation formed in the Commonwealth of the Dominica.

   Id. ¶ 20.

           The alleged scheme worked as follows. From 2010 to 2014, two Ukrainian citizens1

   hacked into the computer systems of Marketwired L.P. and PR Newswire Association LLC

   (collectively “Newswire Services”) and stole thousands of press releases that had been uploaded

   by publicly traded companies. Id. ¶¶ 1-10, 61-62. These press releases contained quarterly

   earnings data and other important financial information. Id. ¶¶ 61-62, 73-74.

           There was a window of time between when the client corporations uploaded the press

   releases and when Newswire Services published the press releases. Id. ¶ 76. During this window,

   the Hackers gained unauthorized access to the unpublished press releases and shared the

   information contained therein with Defendants. Id. ¶¶ 5-6; 77, 102. Defendants bought and sold

   stock based on the stolen inside information, which allowed them to collectively realize nearly

   $19.5 million in illicit profits. Id. ¶¶ 1, 9, 108; See Declaration of Eugene Canjels, Dec. 4, 2018

   (“Canjels Decl.”), at ¶¶ 10-13 and Tables 1 and 2A-2D.

           The Hackers employed the following techniques to conceal their identities and illegal

   activities on the internet: (1) use of stolen username/password information of authorized users; (2)




   1
    Oleksandr Ieremenko and Ivan Turchynov (collectively “Hackers”) are defendants in the related
   enforcement action, SEC v. Dubovoy, 15- cv-06076 (DNJ).
                                                    2
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page3 4ofof1516PageID:
                                                                            PageID:1868
                                                                                    6802




   deployment of malicious computer codes that would delete evidence of the computer system

   breaches; (3) concealment of the identities and locations of the computers used to access the

   Newswire Services’ systems; and (4) use of modules to access the computer servers through a back

   door. Compl. ¶ 79. Defendants also used deceptive means to conceal their trading by using

   undisclosed subaccounts and through the creation and use of offshore commercial entities. Id. ¶¶

   7, 108, 110. Defendants agreed to pay the Hackers a flat fee or a percentage of the illicit profits

   obtained from trading. Id. ¶ 89.

          On February 17, 2016, Plaintiff filed a Complaint against Defendants and Tarek Investors.2

   ECF No. 1. That same day, the Court granted Plaintiff’s motion for a temporary restraining order,

   which froze Defendants’ assets in certain accounts and prohibited Defendants from destroying,

   altering, or concealing records. ECF No. 6. The Court subsequently issued a preliminary

   injunction that granted the same relief. ECF No. 10.

          Plaintiff served the five Individual Defendants through alternative means approved by the

   Court. ECF Nos. 17-18, 20-21. Plaintiff also served the three Entity Defendants in accordance

   with Rule 4, either by mailing sent by the Clerk’s Office or by hand delivery on each Defendant’s

   registered agent.3 ECF Nos. 27, 29, 33-34, 36, and 37. Defendants have not filed an Answer or

   other response to the Plaintiff’s Complaint. See Declaration of John Donnelly, Dec. 4, 2018

   (Donnelly Decl.”) at ¶¶ 8, 11-15. The Clerk of the Court noticed default against the Individual




   2
    Defendant Tarek Investors, Inc. had not yet defaulted when Plaintiff filed this motion. On June
   20, 2019, the Clerk of the Court noticed Default against Tarek Investors, Inc. Plaintiff has not
   moved for default judgment against Tarek Investors, Inc. as of the date of this Opinion.
   3
    Defendant Zavodchiko owns Defendant Extra Trading. Id. ¶ 15. Defendants Bokarev and Panko
   co-own Defendant Green Road Corp. Id. ¶ 18.
                                                   3
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page4 5ofof1516PageID:
                                                                            PageID:1869
                                                                                    6803




   Defendants on February 28, 2018, and against the Entity Defendants on April 26, 2018, for their

   failure to plead or otherwise defend this action. Id. at ¶10.

          Plaintiff seeks injunctive relief, disgorgement of ill-gotten gains, prejudgment interest, and

   imposition of civil penalties stemming from Defendants' alleged violations of Section 17(a) of the

   Securities Act of 1933 (the “Securities Act”), 15 U.S.C. §§ 77e(a), 77e(c), and 77q(a); Section

   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.§ 78j(b), and Rule

   10b-5, 17 C.F.R. § 240.10b5; and Sections 20(b) and 20(e) of the Exchange Act, 15 U.S.C. §§

   78t(b) and (e). Compl. ¶ 155-167.

    II.   LEGAL STANDARD

          The Court has discretion to enter a default judgment, but a decision on the merits is

   preferred. See Animal Sci. Prods., Inc. v. China Nat’l Metals & Minerals Imp. & Exp. Corp., 596

   F. Supp. 2d 842, 847 (D.N.J. 2008).

          Before entering default judgment, the court must: (1) determine whether it has jurisdiction

   over both the subject matter and parties; (2) determine whether defendants have been properly

   served; (3) analyze the Complaint to determine whether it sufficiently pleads a cause of action;

   and (4) determine whether the plaintiff has proved damages. See Chanel, Inc. v. Gordashevsky,

   558 F. Supp. 2d 532, 535-36 (D.N.J. 2008); Wilmington Savings Fund Soc., FSB v. Left Field

   Props., LLC, No. 10-4061, 2011 WL 2470672, at *1 (D.N.J. June 20, 2011). Although the Court

   accepts facts pled in the Complaint as true for the purpose of determining liability, Plaintiff must

   prove damages. See Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).

          Furthermore, prior to granting default judgment, the Court must make explicit factual

   findings as to: (1) whether the party subject to the default has a meritorious defense; (2) the

   prejudice suffered by the party seeking default judgment; and (3) the culpability of the party



                                                     4
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page5 6ofof1516PageID:
                                                                            PageID:1870
                                                                                    6804




   subject to default. See Doug Brady, Inc. v. N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171,

   177 (D.N.J. 2008).

   III.   ANALYSIS

      A. Jurisdiction & Service

          This Court has subject matter jurisdiction pursuant to Sections 20(b) and 22(a) of the

   Securities Act, 15 U.S.C. §§ 77t(b) and 77v(a), and Sections 21(d), 21(e), and 27 of the Exchange

   Act, 15 U.S.C. §§ 78u(d), 78u(e), and 78aa. See 28 U.S.C. § 1331.

          This Court has personal jurisdiction over Defendants. Federal securities laws authorize

   nationwide service of process. See 15 U.S.C. §§ 77v(a), 78aa. When a federal statute authorizes

   nationwide service of process, personal jurisdiction can be established when a defendant has

   minimum contacts with the United States as a whole, despite the defendant having no minimum

   contacts with the forum state where the federal court sits. See Pinker v. Roche Holdings Ltd., 292

   F.3d 361, 371-73 (3d Cir. 2002); S.E.C. v. One or More Unknown Traders in Sec. of Fortress Inv.

   Grp., LLC, No. 17-01287, 2018 WL 4676043, at *4 (D.N.J. Sept. 27, 2018).          Furthermore, a

   foreign company who buys and sells securities in the U.S. Market “purposefully avail[s]

   [themselves] of the privilege of conducting activities in the American securities market, and

   thereby establish[es] the requisite minimum contacts with the United States.” Pinker, 292 F.3d at

   371.

          Here, Defendants purposefully availed themselves by buying and selling securities on U.S.

   stock exchanges, thereby establishing the requisite minimum contacts with the United States.

   Compl. ¶ 1-9. The Court has personal jurisdiction over Defendants in light of the applicable

   nationwide service of process provision. Venue is proper in this judicial district pursuant to




                                                   5
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page6 7ofof1516PageID:
                                                                            PageID:1871
                                                                                    6805




   Section 22(a) of the Securities Act, 15 U.S.C. § 77v(a) and Section 27 of the Exchange Act, 15

   U.S.C. § 78aa. Id. ¶ 13.

          As noted in Section I, supra, Defendants were properly served by means approved by the

   Court. ECF Nos. 17-18, 20-21, 27, 29, 33-34, 36, and 37.

          B. Liability

          As Defendants have not filed an Answer or otherwise responded to the Complaint, the

   Court must accept the truthfulness of Plaintiff’s well-pled allegations as to liability. Comdyne,

   908 F.2d at 1149. For the reasons expressed below, the Court is satisfied that Plaintiff adequately

   pled claims against Defendants for violations of federal securities laws.

          Plaintiff’s Complaint consists of four counts: (1) Violation of Section 17(a) of the

   Securities Act; (2) Violation of Section 10(b) of the Exchange Act and Rule 10b-5; (3) Violation

   of Section 20(b) of the Exchange Act; and (4) Violation of Section 20(e) of the Exchange Act.

   Compl. ¶ 155-167.

      1. Violation of Section 17(a) of the Securities Act; Section 10(b) of the Exchange Act,
         and Rule 10b-5 (Counts One and Two)

      Section 17(a) of the Securities Act, Section 10(b) of the Exchange Act and Rule 10b-5 prohibit

   fraudulent conduct in connection with the purchase or sale of securities. 15 U.S.C. §§ 77e(a),

   77e(c), and 77q(a); 15 U.S.C.§ 78j(b); 17 C.F.R. § 240.10b-5; See United States v. Naftalin, 441

   U.S. 768, 772-73 (1979). The elements Plaintiff is required to show to prove violations under

   these sections are “essentially the same.” S.E.C. v. First Jersey Sec., Inc., 101 F.3d 1450, 1467

   (2d Cir. 1996). Plaintiff must show that: (1) Defendants made misrepresentations, omissions, or

   used a fraudulent device; (2) the misrepresentations or omissions were material; (3) the

   misrepresentations or omissions were made in connection with the sale of securities; and (4) the

   misrepresentations or omissions were made in connection with interstate commerce. See S.E.C.


                                                    6
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page7 8ofof1516PageID:
                                                                            PageID:1872
                                                                                    6806




   v. Desai, 145 F. Supp. 3d 329, 335–36 (D.N.J. 2015), aff'd, 672 F. App'x 201 (3d Cir. 2016); See

   also First Jersey Sec., 101 F.3d at 1467.

          Moreover, Plaintiff must show that Defendants made the misrepresentations or omissions

   with scienter. See Desai, 145 F. Supp. 3d at 335–36. Scienter is an intent to “deceive, manipulate

   or defraud.” S.E.C. v. Cooper, 142 F. Supp. 3d 302, 313 (D.N.J. 2015); See S.E.C. v. Infinity Grp.

   Co., 212 F.3d 180, 192 (3d Cir. 2000). Scienter may be established by pleading facts that constitute

   circumstantial evidence of reckless or conscious behavior and the evidence establishes a motive

   or opportunity to engage in fraudulent activities. See Roofer's Pension Fund v. Papa, No. 16-2805,

   2018 WL 3601229, at *15 (D.N.J. July 27, 2018).

          The Court finds that Plaintiff has sufficiently pled these elements. Defendants engaged in

   a massive fraudulent scheme with a network of traders to defraud the United States by using

   hackers to illegally gain access to protected financial information. Compl. ¶¶ 5-6; 77,102. The

   Hackers intentionally hacked into Newswire Services’ computer systems and illegally obtained

   unpublished press releases, which they transferred to Defendants. Id. ¶¶ 5-6; 77,102. The Hackers

   used deceptive means to attempt to hide their illegal activities by using stolen username and

   password information, deploying malicious computer codes deleted evidence of their attacks,

   concealing their identities and the locations of their computers, and accessing Newswire Services’

   servers through a back door. Id. ¶ 79. Defendants concealed their illicit activities by using

   undisclosed subaccounts and offshore commercial entities. Id. ¶¶ 7, 108, 110. In concert with the

   Hackers, Defendants bought and sold stock based on the stolen inside information, allowing them

   to collectively realize nearly $19.5 million in illicit profits. Id. ¶¶ 1, 9, 108; See Canjels Decl. ¶¶

   10-13 and Tables 1 and 2A-2D.




                                                     7
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page8 9ofof1516PageID:
                                                                            PageID:1873
                                                                                    6807




          Plaintiff adequately alleges that the actions taken by Defendants constitute violations of

   Section 17(a) of the Securities Act, Section 10(b) of the Exchange Act, and Rule 10b-5.

   Accordingly, the Court finds that Defendants are liable on Counts One and Two of the Complaint.

      2. Violation of Section 20(b) of the Exchange Act (Count Three)

          Section 20(b) of the Exchange Act states that it “shall be unlawful for any person, directly,

   or indirectly, to do any act or thing which it would be unlawful for such person to do under the

   provisions of [the Exchange Act] or any rule or regulation thereunder through or by means of any

   other person.” 15 U.S.C. § 78t(b).

          To establish liability under Section 20(b) of the Exchange Act, Plaintiff must allege facts

   that show: (1) an underlying primary violation of the Exchange Act by a controlled person or

   entity; (2) Defendants had control over the primary violator; and (3) Defendants were culpable

   participants in the fraudulent scheme. Padgett v. RiT Techs. Ltd., No. 16-4579, 2019 WL 913154,

   at *8 (D.N.J. Feb. 22, 2019); See Wilson v. Bernstock, 195 F. Supp. 2d 619, 642 (D.N.J. 2002).

          For the reasons set forth in Section (III)(B)(I), supra, the Court finds that there was an

   underlying primary violation of the Exchange Act. The Court further finds that Defendants had

   control over the primary violator of the federal securities law and Defendants were culpable

   participants in the fraudulent scheme. Accordingly, the Court finds that Defendants violated

   Section 20(b) of the Exchange Act and are liable on Count Three.

      3. Violation of Section 20(e) of the Exchange Act (Count Four)

          Section 20(e) of the Exchange Act provides that a person who “knowingly provides

   substantial assistance” to another in violating the Exchange Act is liable “to the same extent as the

   person to whom such assistance is provided.” 15 U.S.C. § 78t(e).




                                                    8
Case 2:15-cv-06076-MCA-MAH
  Case 2:16-cv-00845-MCA-LDWDocument 390-2
                              Document     Filed07/31/19
                                       50 Filed  09/30/19 Page
                                                           Page910
                                                                 of of
                                                                    1516 PageID:
                                                                       PageID:   6808
                                                                               1874



          To establish liability for aiding and abetting under this Section, Plaintiff must allege facts

   that show: (1) an underlying securities violation; (2) that Defendants had knowledge of the act

   that resulted in a securities violation; and (3) that Defendants “knowingly and substantially

   participated” in the securities violation.   See S.E.C. v. Kearns, 691 F. Supp. 2d 601, 614–15

   (D.N.J. 2010); S.E.C. v. Lucent Techs., Inc., 610 F.Supp.2d 342, 361 (D.N.J. 2009).

          Through their illicit trading, payments to the Hackers, and their deceptive means to conceal

   their activities, Defendants knowingly and substantially participated in securities violations.

   Accordingly, the Court finds Defendants are liable on Count Four of the Complaint.

          C. Appropriateness of Default Judgment

          Next, the Court must consider: (1) whether the party subject to the default has a meritorious

   defense; (2) the prejudice suffered by the party seeking default judgment; and (3) the culpability

   of the party subject to default. Doug Brady, 250 F.R.D. at 177. The Court concludes that in the

   absence of any responsive pleading and based upon the facts alleged in the Complaint, Defendants

   do not have a meritorious defense. See Ramada Worldwide Inc. v. Courtney Hotels USA, LLC,

   No. 11-896, 2012 WL 924385, at *5 (D.N.J. Mar. 19, 2012).

          The Court further finds that Plaintiff will suffer prejudice absent entry of default judgment,

   as it would have no other means of obtaining relief.

          Lastly, Defendants’ failure to respond to the Complaint—which contains allegations of

   serious financial injuries resulting from intentional fraudulent misconduct—satisfies the culpable

   conduct standard. See Mrs. Ressler's Food Prod. v. KZY Logistics LLC, 675 F. App'x 136, 142

   (3d Cir. 2017) (finding that “[r]eckless disregard for repeated communications from plaintiffs and

   the court, combined with the failure to investigate the source of a serious injury, can satisfy the




                                                    9
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page1011ofof1516PageID:
                                                                             PageID:1875
                                                                                     6809




    culpable conduct standard”); Compl. ¶ 9. Plaintiff also alleges that Defendants are not infants or

    otherwise incompetent, and are not presently engaged in military service. Compl. ¶ 9.

              D. Injunctive Relief

              The Court shall grant a plaintiff’s request to enjoin a defendant from engaging in activities

    that violate federal securities laws upon a showing that past violations have occurred. See S.E.C.

    v. Bonastia, 614 F.2d 908, 912 (3d Cir. 1980); See also S.E.C. v. Teo, No. 04-01815, 2011 WL

    4074085, at *8 (D.N.J. Sept. 12, 2011), aff'd, 746 F.3d 90 (3d Cir. 2014). Injunctive relief is proper

    in order to protect the public and investors, and to deter defendants from future violations of federal

    securities law. Bonastia, 615 F.2d at 912; See S.E.C. v. Chester Holdings, Ltd., 41 F. Supp. 2d

    505, 527 (D.N.J. 1999).

              The Third Circuit has named five factors the court must consider when determining the

    likelihood that Defendants will violate federal securities laws in the future: (1) the degree of

    Defendants’ scienter; (2) whether the infraction was of an isolated or recurrent nature; (3)

    Defendants’ recognition of the wrongfulness of their conduct; (4) Defendants’ sincere assurance

    against future violations; and (5) the likelihood that future violations might occur because of

    Defendants’ professional occupations. See Teo, 2011 WL 4074085 at *8–9; Bonastia, 615 F.2d

    at 912.

              Considering these factors, the Court concludes that Defendants should be enjoined from

    committing future violations. Defendants acted with the requisite mental state and used deceptive

    means to conceal their activities that violated federal securities laws. Compl. ¶¶ 7, 79, 84, 107.

    Defendants participated in this scheme for a number of years. Id. ¶¶ 1-10, 61-62. Defendants

    made over 275 illegal trades and collected approximately $19.35 million. See Canjels Decl. at ¶

    10-13. Defendants have not responded to Plaintiff’s Complaint and therefore have not shown



                                                       10
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page1112ofof1516PageID:
                                                                             PageID:1876
                                                                                     6810




    recognition of the wrongfulness of their actions, nor have they shown any assurance against any

    future violations. See Donnelly Decl. at ¶¶ 8, 11-15. The Court will accordingly grant Plaintiff’s

    request for injunctive relief.

            E. Disgorgement of Ill-Gotten Gains

            The Securities Act and the Exchange Act allow Plaintiff to see disgorgement of all profits

    realized through Defendants’ misconduct. See 15 U.S.C. §77v(a); 15 U.S.C. §78aa. While

    Plaintiff is not required to establish a disgorgement amount with certainty, it must show that the

    disgorgement figure “reasonably approximates the amount of unjust enrichment.” U.S. Funding

    Corp., 2006 WL 995499, at *7; See Chester Holdings, Ltd., 41 F.Supp.2d at 528. The burden then

    shifts to Defendants to show why the Plaintiff’s calculation “was not reasonable.” U.S. Funding

    Corp., 2006 WL 995499, at *7.

            Plaintiff submits that Individual Defendants should be held jointly and severally liable with

    the entities they control in the following amounts:         (1) Zavodchikov and Extra Trading:

    $2,120,618; (2) Bokarev, Panko, and Green Road: $3,161,160; (3) Alepko and Solar Line:

    $4,426,507; and (4) Maslov: $9,653,814. See Canjels Decl. ¶¶ 10-13 and Tables 1 and 2A-2D.

    Defendants have not contested these calculations. Upon review of the detailed declarations and

    attached exhibits, the Court is satisfied that the requested disgorgement amounts are appropriate.

            F. Prejudgment Interest

            The Court has discretion over whether to order prejudgment interest on damages awarded

    pursuant to federal securities laws. See U.S. Funding Corp., 2006 WL 995499, at *7. When

    exercising discretion, courts must consider both fairness and compensation. See S.E.C. v. Antar,

    97 F. Supp. 2d 576, 589 (D.N.J. 2000). Similar to ordering full disgorgement of ill-gotten gains,

    an award of prejudgment interest is appropriate to prevent unjust enrichment. Id. Prejudgment



                                                     11
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page1213ofof1516PageID:
                                                                             PageID:1877
                                                                                     6811




    interest is warranted where Plaintiff can show Defendants acted with scienter. See S.E.C. v. Secure

    Capital Funding, No. 11-916, 2014 WL 1716226, at *2 (D.N.J. Apr. 29, 2014); U.S. Funding

    Corp., 2006 WL 995499, at *7.

             The Third Circuit has adopted the methodology to calculate prejudgment interest on

    disgorgement obligations in the same manner that the Internal Revenue Service uses to calculate

    tax underpayments pursuant to 26 U.S.C. § 6621(a)(2). See Antar, 97 F. Supp. 2d at 588; See also

    S.E.C. v. Cope, No. 14-7575, 2018 WL 3628899, at *5 (S.D.N.Y. July 30, 2018). Furthermore,

    to the extent that Defendants have some of their assets frozen, the value of those assets must be

    excluded from the calculation because they have already been denied use of those assets for a

    period of time. See S.E.C. v. Razmilovic, 738 F.3d 14, 36 (2d Cir. 2013), as amended (Nov. 26,

    2013).

             Plaintiff submits that the Individual Defendants should be held jointly and severally liable

    with the corporate entities they control in the following amounts: (1) Zavodchikov and Extra

    Trading: $69,889.75; (2) Bokarev, Panko, and Green Road: $145,369.75; (3) Alepko and Solar

    Line: $344,030.60; and (4) Maslov: $571,246.31. See Donnelly Decl. ¶¶ 16-23 and Ex. 1-4.

    Plaintiff also submits that the prejudgment interest calculation excludes any assets from the date

    they were frozen. Id. ¶ 19. Defendants have not contested these calculations. After review of the

    detailed declarations and attached exhibits, the Court is satisfied that the requested prejudgment

    interest amounts are appropriate.

             G. Civil Penalties

             Section 21A of the Exchange Act applies upon a showing that a person has violated federal

    securities laws by buying and selling securities “while in possession of material, nonpublic

    information in . . . a transaction on or through the facilities of a national securities exchange . . . .



                                                       12
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page1314ofof1516PageID:
                                                                             PageID:1878
                                                                                     6812




    which is not part of a public offering by an issuer of securities.” 15 U.S.C. § 78u-1(a)(1). Plaintiff

    may bring an action in a United States district court to seek civil penalties to be paid by the

    defendants who violated federal securities laws. See id. § 78u-1(a)(1)(A). The court will

    determine the amount of the penalty in light of the facts and circumstances presented, but the

    penalty must not exceed three times the profit gained or loss as the result of the illegal buying and

    selling of securities. Id. § 78u-1(a)(2). The court will also look to a number of factors, including:

    “(1) the egregiousness of the violations; (2) the defendant's scienter; (3) the repeated nature of the

    violations; (4) the defendant's failure to admit to his wrongdoing; (5) whether the defendant's

    misconduct created substantial losses or the risk of substantial losses to others; and 6) the

    defendant's lack of cooperation and honesty with authorities.” S.E.C. v. Clay Capital Mgmt., LLC,

    No. 11-05020, 2013 WL 5946989, at *7 (D.N.J. Nov. 6, 2013); See S.E.C. v. Johnson, No. 02-

    5490, 2004 WL 5561799, at *5 (D.N.J. Aug. 27, 2004), aff'd as modified, 174 F. App'x 111 (3d

    Cir. 2006).

           Considering these factors, the Court concludes that Defendants should pay the maximum

    civil penalty for their violations of federal securities laws. In light of the facts and circumstances

    presented, the Court finds that Defendants acted intentionally for a number of years in a massive

    scheme to defraud investors. Compl. ¶¶ 1-10, 61-62, 79, 84, 107. Their conduct allowed them to

    realize millions of dollars and their failure to respond to the Complaint shows their lack of

    cooperation in this matter. Id. ¶¶ 1, 9, 108; See Canjels Decl. ¶¶ 8-15 and Tables 1 and 2A-2D.

           Plaintiff requests that the Court impose the following penalties:             (1) Defendants

    Zavodchikov and Extra Trading Company are jointly and severally liable for a monetary penalty

    of $6,361,854; (2) Defendants Bokarev, Panko, and Green Road Corp. are jointly and severally

    liable for a monetary penalty of $9,483,480; (3) Defendants Alepko and Solar Line Inc. are jointly



                                                     13
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page1415ofof1516PageID:
                                                                             PageID:1879
                                                                                     6813




    and severally liable for a monetary penalty of $13,279,521; and (4) Defendant Maslov is liable for

    a monetary penalty of $28,961,442. Defendants have not contested these calculations. After

    review of the detailed declarations and attached exhibits, the Court is satisfied that the requested

    civil penalties are appropriate.

           IV. CONCLUSION

           For the reasons set forth above, Plaintiff’s motion for entry of default judgment is

    GRANTED as to its request for judgment in the following amounts:

       a) Defendants Zavodchikov and Extra Trading Company are jointly and severally liable for

           $2,120,618 in disgorgement, $69,889.75 in prejudgment interest, and a monetary penalty

           of $6,361,854;

       b) Defendants Bokarev, Panko, and Green Road Corp. are jointly and severally liable for a

           $3,161,160 in disgorgement and $145,369.75 in prejudgment interest and a monetary

           penalty of $9,483480;

       c) Defendants Alepko and Solar Line Inc. are jointly and severally liable for $4,426,507 in

           disgorgement, $344,030.60 in prejudgment interest, and a monetary penalty of

           $13,279,521; and

       d) Defendant Maslov is liable for disgorgement of $9,653,814 in disgorgement, $571,246.31

           in prejudgment interest, and a monetary penalty of $28,961,442.

           Each Defendant shall satisfy their obligation by paying the amounts owed to the

    Commission within 14 days after entry of this Final Judgment.

           Plaintiff’s request for injunctive relief is GRANTED, and Defendants, their agents,

    servants, employees, attorneys, and all persons in active concert or participation with them who

    receive actual notice of Order by personal service or otherwise are enjoined from future violations



                                                    14
Case
 Case2:15-cv-06076-MCA-MAH
       2:16-cv-00845-MCA-LDW Document
                              Document390-2 Filed07/31/19
                                       50 Filed   09/30/19 Page
                                                            Page1516ofof1516PageID:
                                                                             PageID:1880
                                                                                     6814




    of violations of Section 17(a) of the Securities Act, 15 U.S.C. §§ 77e(a), 77e(c), and 77q(a);

    Section 10(b) of the Exchange Act, 15 U.S.C.§ 78j(b); Rule 10b-5, 17 C.F.R. § 240.10b5; and

    Sections 20(b) and 20(e) of the Exchange Act, 15 U.S.C. §§ 78t(b) and (e).

           Plaintiff’s request that the Temporary Restraining Order issued on February 17, 2016 and

    in the Preliminary Injunction issued on February 29, 2017 be lifted for the limited purpose of the

    assets, up to the amount owed under this Order, be transferred to an account designated by the

    Plaintiff is GRANTED.



    Dated: July 31, 2019

                                                                /s/ Madeline Cox Arleo
                                                                Hon. Madeline Cox Arleo
                                                                UNITED STATES DISTRICT JUDGE




                                                   15
